11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Charles Sylvester Alridge, III
Appellant
Vs.                   No. 11-03-00246-CR B Appeal from Galveston County
State of Texas
Appellee
 
The jury convicted Charles Sylvester Alridge,
III of manslaughter and assessed his punishment at confinement for nine years
and six months.  In its certification of
defendant=s right to appeal, the trial court stated
that appellant had waived his right to appeal. 
Therefore, the appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
September 19, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.